Citation Nr: 1521969	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  07-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of lumbar surgery to include intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in October 2014, which granted a joint motion for partial remand vacating, in part, a November 2013 Board decision and remanding the case for additional development.  The portion of the decision granting a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity was not disturbed.  The issue initially arose from a September 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2014 order the Court, by incorporating the terms of the joint motion for partial remand, found additional development was required as to the service-connected lumbar spine disability.  A February 2012 VA examination was found to have been inadequate for rating purposes regarding symptom flare-ups and additional loss of motion due to pain on use or during flare-ups.  It was further noted that the examiner noted the Veteran had reported that "[w]ith flares, he loses almost all his range of motion."  Therefore, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Schedule the Veteran for a VA examination for opinions as to the severity of his service-connected residuals of lumbar surgery to include intervertebral disc syndrome, provide ranges of motion in degrees, and state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  The examiner must review the appellate record and must note that review in the report.  Consideration should be given to the Veteran's report in February 2012 that he "loses almost all his range of motion" during a flare-up, which can last up to 30 minutes to several days.  All necessary tests and studies should be conducted.  
	
Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


